DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4, 6, 9 and 10; prior art fails to disclose or suggest, inter alia, an electric power converter comprising: each of the two first capacitors has a first capacitor body, respectively, the at least one second capacitor has a second capacitor body, the first capacitor body of one first capacitor of the two first capacitors is arranged so that a shorter side of the first capacitor body opposes a shorter side of the first capacitor body of another first capacitor of the two first capacitors, and a shorter side of the second capacitor body is arranged at 90 degrees with respect to the shorter sides of the first capacitor bodies that oppose one another, so that an absolute value of an angle formed between a direction of a current flowing through the at least one second capacitor and a direction of a current flowing through each of the two first capacitors is 90 degrees.
inter alia, an electric power converter, comprising: each of the two first capacitors has a first capacitor body, respectively, the at least one second capacitor has a second capacitor body, the first capacitor body of one first capacitor of the two first capacitors is arranged so that a shorter side of the first capacitor body opposes a shorter side of the first capacitor body of another first capacitor of the two first capacitors, and the first capacitor body of the another first capacitor is arranged side by side with the second capacitor body so that a direction of a current flowing through the at least one second capacitor and a direction of a current flowing through the another first capacitor are different from each other by 180 degrees and a direction of a current flowing through the one first capacitor and a direction of a current flowing through the another first capacitor are different from each other by 180 degrees.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/Primary Examiner, Art Unit 2896                                             2/21/2022